Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 08/25/2022. Claims 1,
2, 14, 15, 17 were amended. Claims 30, 31 was added. Claims 5,6, 21, 22, 29 were canceled.
The claims 1-4, 7-20, 23-28, 30-31 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022has been entered.
Response to Argument
In reference to applicant; argument regarding rejections under 35 U.S.C 101:
 Applicant’s Argument: 
The Examiner rejects the pending claims under 35 USC § 101, alleging that each step could each be reasonably performed in the human mind and the claims are therefore directed to an abstract idea. Applicant respectfully disagrees. 
Applicants have herewith amended the independent claims so that there can be no doubt that the claimed functions and processes include those that can only be performed by a computer system and more specifically the scenario analytics server, including causing a first interface screen to be displayed for receiving an unstructured textual input from an access device in communication with the server over a computer network, processing the input and data in a data store, and causing to be displayed a second graphic interface with the results at the access device in response to the user input. The claims as amended are directed toward providing a technical solution to problems technical in nature related to online information retrieval systems, including with respect to the human-machine interface and the process by which the system identifies relevant information from the vast and mostly irrelevant information online in response to user input (search engines). 
More specifically, the system and corresponding method according to claims 1 and 15 involve a scenario analytics server coupled to and in communication with a plurality of access devices over a computer network. The claimed server displays a first graphic interface with form elements for receiving user input and identifies information in a legal data store based on the user input, which includes unstructured textual input of background facts. That is, the server executes process modules that generate a summary based on natural language user input, which summary includes concepts based on the input and corresponding attributes, and the server uses this input data to identify cases based on and thus relevant to the user input query. As explained in the specification herein, a legal data store may include over 10 million documents. (Spec. at 18.) One skilled in the art can appreciate that the return of even a fraction of a percent of the corpus in response to a generic query will yield a result set that is still impossible for an end user of the system to review in any meaningful way. 
The claimed system further improves the results of the query by clustering the cases in the result set and extracting therefrom characteristic properties relating to the data set, including case length and award value, filtering out clusters that do not meet certain award thresholds, and then analyzing these properties to determine a relationship between these properties. For example, the results may show a correlation between duration and award such that short duration results in low awards and the reverse. As such, the system can use the computer generated relationship to produce a list of case strategies more relevant with respect to the effectiveness of the strategy for the given user input, which list is a subset of the total number of strategies associated with the cases in the corpus. Finally, the resulting one or more strategies are provided to the user in communication with the server via a second graphic user interface. Optionally, per claim 14, the cases relevant to the query may be organized based on the listed strategies, including computer generated graphs, as shown in Fig. 5.
In an exemplary embodiment, the user input includes a natural language description of the case that involved a female homecare worker that slipped and fell on a walkway (Fig, 4). Conventional search methodologies would likely result in thousands of results involving several dozen legal strategies. The results obtained using the claimed methodologies may result in a return of three (e.g., slip and fall) legal strategies (Fig. 5), which are a subset of the strategies associated with the cases in the corpus (Fig. 8a) determined to be mostly irrelevant to the input. By processing only clustered cases and based on relevance to characteristics extracted from the plurality of cases by the system, the system is better able to provide relevant results and the process by which the results are provided is more efficient.  
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regarding the 101 because the claims 1 and 15 recites the step of “generate…Select…., cluster…extract…, compute a case reward…analyze ... generate…” are direct to abstract idea (a mental process, the human can perform those steps based on the revived input data.) 
Furthermore, claims recite scenario analytics server, a first interface screen to be displayed for receiving an unstructured textual input from an access device in communication with the server over a computer network, processing the input and data in a data store, and causing to be displayed a second graphic interface with the results at the access device in response to the user input. These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Furthermore, the claims recite additionally elements such as server, graphical user interface. As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Therefore, the argument is not persuasive, the 101 rejection of claims are still maintained. See below for further 101 rejection detail. 
In reference to applicant; argument regarding rejections under 35 U.S.C 1121(b):	
Applicant’s Argument: 
Claims (1-28) were rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Particularly, the examiner argued that the term "effective metric" is indefinite. 
Applicant has amended the independent claims to recite a "a case award value metric" and a case award value metric threshold". Applicant submits that there is no ambiguity in this term as understood based on the specification. Accordingly, withdrawal of the rejection is respectfully requested.
Examiner’s response: 
The applicant’s argument is persuasive, therefore, the 112(b) rejection is withdrawn in view of claim amendment. 
In reference to applicant; argument regarding rejections under 35 U.S.C 103:	
Applicant’s Argument: 
Applicant respectfully traverses and submits that the of rejection of the pending claims is improper as Wiltshire, Lu, Theo, Knight, Heckman, Pendyala, Newman, Danico, and Conovi, considered alone or in combination, fail to teach or suggest each and every element of independent claims 1 and 15, as currently amended,
	Examiner’s Response: 
This argument includes the newly amended limitations. It has been fully considered but is moot in view of the new grounds of rejection presented below necessitated by the amendment.
Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-20, 23-28, 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-14), method (claims 15-31) .Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter)
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
The claims 1 and 15 recite:
Step 2A: prong 1 analysis:
“generate therefrom an input summary, the input summary comprising a set of identified concepts and corresponding attributes of the input, relating to the background facts; “ (Mental process: the human can generate the summary based on an identified concept and attribute from the input. (observation))
“select a plurality of cases from the legal data store based in part on the case summaries stored in the legal data store and the input summary, including the concepts and corresponding attributes, wherein the plurality of cases selected from the legal data store include at least plaintiff claims;” (Mental process: human mind can select a plurality of legal cases based on a case summary from the data storage, the human mind also can select/observe if the legal case is plaintiff claims or not. (Observation))
“ cluster the plurality of cases from the legal data store to form a plurality of sets of clustered cases, wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims;”  (Mental process: a human mind can merge or cluster plaintiff claims from the legal data storage   (Observation))
“ extract a set of characteristic properties for each of the cases in the plurality of sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value;” (Mental process: human mind (Lawyer) can  extract/identify a case time and case award values of legal case (evaluation))
 “compute a case award value metric for each of the plurality of sets of clustered cases and filtering out therefrom at least one cluster with a plaintiff claim having a  computed case award value metric that does not exceed a case award value metric threshold therewith resulting in one or more remaining clustered cases;” (Mental process: human mind can  calculate the case value metric of legal case. Human mind can further see and filter out a case with award values less a requirement (threshold reward value) (evaluation))
“analyze the set of characteristic properties for each of the one or more remaining clustered cases from the legal data store and determine a relationship between the set of characteristic properties, including the length of time for each case to complete and the case award value;” (Mental process: human mind can analyze a case completed time and case award value (observation))
“ generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on plaintiff claims associated with the one or more remaining clustered cases”; (Mental process: human mind can generate  a list of legal strategies based on the relationship of case completed time and case reward (observation))

a) Step 2A: Prong 2 analysis: 
	The claims recite additional limitation: “wherein the legal data store comprises a set of cases and corresponding case summaries.” Regarding the additional element “the legal data store” is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Regarding addition element of “a set of cases and corresponding case summaries.” amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Additionally, the claims further recite “a scenario analytics server in communication with a plurality of access devices over a computer network,”,  “the scenario analytics server including a processor and a memory storing instructions that cause a first user graphic interface screen to be displayed at least one of the plurality of access devices, the first user interface comprising a form element for a user to enter therein unstructured text input comprising background facts and a form element to communicate the input to the scenario analytics server over the computer network, and, in response to receiving a the input from the at least one of the plurality of access devices, cause the processor to:”, “ apply a set of process modules stored on the memory to the input” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Furthermore, the claim further recites addition generic computer component such as “a legal data store”, “server”, graphical user interface, “memory”, “the process modules”, “processor” These elements are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
b) Step 2B analysis:
The claims recite limitation: “wherein the legal data store comprises a set of cases and corresponding case summaries.” Regarding the element “the legal data store” is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Regarding an additional element of “a set of cases and corresponding case summaries.” amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Additionally, the claims further recite “a scenario analytics server in communication with a plurality of access devices over a computer network,”,  “the scenario analytics server including a processor and a memory storing instructions that cause a first user graphic interface screen to be displayed at least one of the plurality of access devices, the first user interface comprising a form element for a user to enter therein unstructured text input comprising background facts and a form element to communicate the input to the scenario analytics server over the computer network, and, in response to receiving a the input from the at least one of the plurality of access devices, cause the processor to:”, “ apply a set of process modules stored on the memory to the input” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Furthermore, the claim further recites generic computer component such as “a legal data store”,  “server”, graphical user interface, “memory”, “the process modules”, “processor” These elements are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Claim 16 recites:
Step 2A: prong 2 analysis:
 The claims recite limitation: “wherein the legal data store comprises a set of cases and corresponding case summaries.” Regarding the element “the legal data store” is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Regarding an addition element of “a set of cases and corresponding case summaries.” amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Step 2B:
The claims further recite: “wherein the legal data store comprises a set of cases and corresponding case summaries.” Regarding the additional element “the legal data store” is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Regarding addition element of “a set of cases and corresponding case summaries.” amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Claims 2 and 17: 
a) Step 2A: Prong 2 Analysis:
The claims recite “wherein the input further comprises at least one of plaintiff claims or defendant claims, and wherein the plurality of cases are selected from the legal data store further based on the input at least one of plaintiff claims or defendant claims.” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
b) Step 2B analysis:
The claims recite “wherein the input further comprises at least one of plaintiff claims or defendant claims, and wherein the plurality of cases are selected from the legal data store further based on the input at least one of plaintiff claims or defendant claims.” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Claims 3, 18 recite:
a) Step 2A: Prong 2 analysis: 
The claims recite “ parses the input.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The claims further recite additional element such as “process modules” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
b) Step 2B analysis:
The claims recite “parses the input.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
The claims further recite additional element such as “process modules” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Claims 4, 19 recite:
Step 2A: prong 1 analysis:
-“classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification.”( The human can classify the taxonomy of legal case. (Observation/Evaluation))
Step 2A: Prong 2 analysis: 
The claims 4, 19 recite “one of the set of process modules classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification.” additional elements such as set of process modules. This judicial exception is not integrated into a practical application because it only recites the additional elements, set of modules. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
b) Step 2B analysis: 
The claims 4, 19 recite “one of the set of process modules classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification.” additional elements such as set of process modules. This judicial exception is not integrated into a practical application because it only recites the additional elements, set of modules. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Claims 7 and 23 recite:
Step 2A: prong 2 analysis:
-“set of characteristic properties further comprises noun phrases..” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
b) Step 2B analysis: 
The claims recite “set of characteristic properties further comprises noun phrases.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")


Claim 8 recites:
a) Step 2A prong 2: 
The claims recite “wherein the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of: a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
b) Step 2B analysis: 
The claims recite “wherein the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of: a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Claims 9 and 24 recite:
a) Step 2A prong 2: 
The claims recite “wherein the set of cases of the legal data store are segmented by at least one of background facts, plaintiff claims or defendant claims, and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
b) Step 2B:
The claims recite “wherein the set of cases of the legal data store are segmented by at least one of background facts, plaintiff claims or defendant claims, and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Additionally, the claim recites additional limitation “and wherein the scenario analytics server further clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Claims 10 and 25 recite:
Step 2A prong 1: 
“performs negligence analysis on the set of cases of the legal data store” (Human mind can perform negligence analysis the legal case (observation))
a) Step 2A prong 2: 
Additionally, the claims recite “The system of claim 1 further comprising a negligence module stored on the memory” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
b) step 2B: 
the claims recite “The system of claim 1 further comprising a negligence module stored on the memory” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Claims 11 and 26 recite:
Step 2A prong 1: 
The claims recite: “wherein negligence analysis weights a verdict against a plaintiff or a defendant and determines negligence based on negligence by the plaintiff or the defendant.” (Human mind can perform negligence analysis weights a verdict against a plaintiff or a defendant and determines negligence based on negligence by the plaintiff or the defendant (observation)). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 12 and 27 recite:
Step 2A prong 1:
 “performs a temporal analysis on the set of cases of the legal data store.” (Human mind can perform a temporal analysis on the set of cases of the legal data store (observation)).
a) step 2A prong 1: 
The claims further recite “The system of claim 1 further comprising a time factorization module stored on the memory” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
b) step 2B:
 The claims further recite “The system of claim 1 further comprising a time factorization module stored on the memory” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Claims 13 and 28 recite:
Step 2A prong 1: 
“wherein the temporal analysis identifies the jurisdiction of a case or mean duration of a case.” (Human mind can analysis identifies the jurisdiction of a case or mean duration of a case (Observation)). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 14 and 30 recite:
a) Step 2A prong 2: 
The claims recite: “The system of claim 1, wherein the list of one or more legal strategies comprises a plurality of legal strategies and wherein the scenario analytics server is configured to present the list of legal strategies on the second graphical user interface including a section for each of the plurality of legal strategies comprising a listing of cases associated with a given legal strategy, an award distribution graph for the cases associated with the given legal strategy, and a range of the time for cases to complete for the given legal strategy.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data transmitting and data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data transmitting and data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the claim recites additional limitation “graphic user interface”, “Server” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
b) Step 2B:
“The system of claim 1, wherein the list of one or more legal strategies comprises a plurality of legal strategies and wherein the scenario analytics server is configured to present the list of legal strategies on the second graphical user interface including a section for each of the plurality of legal strategies comprising a listing of cases associated with a given legal strategy, an award distribution graph for the cases associated with the given legal strategy, and a range of the time for cases to complete for the given legal strategy.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data transmitting and data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data transmitting and data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
Additionally, the claim recites additional limitation “graphic user interface”, “Server” These limitations are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (server) to perform the claim process.  (See MPEP 2106.05(f)).  Therefore, the claims are directed to an abstract idea.
Claim 20 recites:
a) Step 2A prong 2: 
The claim recites: “wherein the legal data store comprises a jury verdict and settlements data store.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data storing. As described in (see MPEP 2106.05(d)(II)), limitations that amount to merely adding insignificant extra-solution activity of data storing to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
b) Step 2B:
The claim recites: “wherein the legal data store comprises a jury verdict and settlements data store.” This/these limitation(s) are/is recited at a high-level of generality such that it amounts to necessary data storing. As described in (see MPEP 2106.05(d)(II)), limitations that amount to merely adding insignificant extra-solution activity of data storing to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Claim 31 recites:
Step 2A prong 1:
“wherein the case award value metric comprises a ratio of a given cluster's non-zero award cases to zero award cases.” (that is a mathematical concept). No additional element that provide a practical application or amount to significant more the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,8,9,14,15,16,17, 20, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock)
Regarding claim 1, Theo teaches a system comprising: a legal data store comprising a set of cases and corresponding case summaries (Theo [Par.0038-0040], “The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim…Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percentages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the server presents a list of received claims (cases) are ordered by case category and case descriptions for voter to vote, therefore, the claim descriptions (case summaries) have to be store somewhere in the memory in order to present to voter. Wherein, the received claims are summited by plaintiff and stored by server in the database, as [Par.0025], “Upon submission of these elements by the plaintiff 120, the server will store the responses in the server 100 or an associated database” ) ;
a scenario analytics server in communication with a plurality of access devices over a computer network,  the scenario analytics server including a processor and a memory storing instructions that cause a first user graphic interface screen to be displayed at least one of the plurality of access devices, the first user interface comprising a form element for a user to enter therein unstructured text input comprising background facts, and a form element to communicate the input to the scenario analytics server over the computer network (Theo, [Par.0018-0022], “A voter 140 is a person that can access the website hosted by the server 100 and submit a vote on an outcome of the dispute between the plaintiff120 and the defendant 130. The voter 140 can access the website via a networked computing device, such as a personal computer, tablet computer, mobile phone, smart phone, or a gaming console. The voter 140 can comprise any individual over 18 years old…The plaintiff 120 accesses a web page on the computing device of the plaintiff 120 that was presented for display by the server 100. The server 100 presents a web page that has a form for completion by the plaintiff 120. The form includes at least the following elements: name of the plaintiff 120, mailing address of the plaintiff 120, email address of the plaintiff 120, name of the defendant 130, mailing address of the defendant 130, email address of the defendant 130, a description of the issue (e.g., a reason for the claim) and the damages sought ( e.g., dollar amount) by the plaintiff 120, and any documents upon which the plaintiff 120 relies upon for proving the claim Referring to FIG. 2, a graphical user interface 200 is shown according to an exemplary embodiment. This graphical user interface 200 can be generated by the server and presented on a browser of a computing device of a plaintiff attempting to submit a new claim. In this exemplary embodiment, the graphical user interface has fields for name of plaintiff 210, email address of plaintiff 220, mailing address of plaintiff 230, name of defendant 240, email address of defendant 250, mailing address of defendant 260, issue 270, and desired award 280. When this form is submitted, the plaintiff can select with the "submit" button 290 for processing by the server.” Examiner’s note, the server 100 is considered as scenario analytics server that communicate with other accesses devices from users such as plaintiff, or defendant to fill out a form or respond to a filed claim.), 
and, in response to receiving a the input from the at least one of the plurality of access devices, cause the processor to: apply a set of process modules stored on the memory to the input (Theo, [Par.0026], “The server 100 will generate an email based on the form submitted by the plaintiff 120. The server 100 will then transmit the email to the defendant 130 using the email address of the defendant 130 provided by the plaintiff 120.” )
and generate therefrom an input summary, the input summary comprising a set of identified concepts and corresponding attributes of the input, relating to the background facts (Theo, [Par.0038-0040], “The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim…Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percent ages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the server generates and categorizes an input claim information from plaintiff and provide case type and case description to voter to vote, therefore, the case type is considered as background facts, a keywork is considered as the case attribute and plaintiff’s argument is considered as identified concept. );
select a plurality of cases from the legal data store based in part on the case summaries stored in the legal data store and the input summary, including the concepts and corresponding attributes, wherein the plurality of cases selected from the legal data store include at least plaintiff claims (Theo, [Par.0040], “Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percent ages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the voter can vote either for plaintiff or defender by selecting list of available claims based on keyword of claim, claim description, therefore, the claim should includes at least plaintiff claims. The claims are presented by a server; therefore, the claims must store somewhere to present to voters);
wherein the scenario analytics server clusters the plurality of cases based on the plaintiff claims (Theo, [Par.0040], “Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percentages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the server present claim for voter to vote either for plaintiff or defendant, therefore, the plaintiff claim has to be a group different from the defendant claim for the voter to vote. );
However, Theo does not teach cluster the plurality of cases from the legal data store to form a plurality of sets of clustered cases, extract a set of characteristic properties for each of the cases in the plurality of sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; compute a case award value metric for each of the plurality of sets of clustered cases and filtering out therefrom at least one cluster with a plaintiff claim having a  computed case award value metric that does not exceed a case award value metric threshold therewith resulting in one or more remaining clustered cases;
analyze the set of characteristic properties for each of the one or more remaining  clustered cases from the legal data store and determine a relationship between the set of characteristic properties, including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on plaintiff claims associated with the one or more remaining clustered cases ; and communicate the list of the one or more legal strategies responsive to the received input, therewith causing a second graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.
On the other hand, Lu teaches cluster the plurality of cases from the legal data store to form a plurality of sets of clustered cases (Lu, [Par. 0041], “To identify one or more legal issues among case-law documents, the cluster module 128 implements a bottom-up strategy. For example, in one embodiment, the cluster module 128 identifies the legal issues inside one document, and then merges similar issues together to form clusters for all documents.” Wherein the clusters referred as the clusters cases.),  
extract a set of characteristic properties for each of the cases in the plurality of sets of clustered cases (LU [Par. 0043-0044], “The cluster module 128 identifies legal issues using a Headnotes grouping defined for a case. For example, for cases deemed important on the Westlaw® system, Headnotes ( e.g., editorial annotations) are added during the publishing process… Advantageously, by grouping Headnotes based on their "similarities", the cluster module 128 identifies major legal issues inside a case. In one embodiment, to determine similarity, the cluster module 128 first computes several features from the Headnotes and then applies an agglomerative clustering algorithm. Exemplary similarity features computed by the cluster module 128 include a Key Number similarity feature, a Headnote text similarity feature, a Key Cite ® similarity feature, and a Common Noun Phrase frequency feature.” For further clarification of characteristic properties, as it can be seen at [Par.0061], “A label displays the "aboutness" of a cluster and reflects a summary of the content inside the cluster. The content of a populated cluster can include cases, statutes, regulations, administrative decisions, analytic materials, briefs, expert witness testimony, jury verdict reports, state trial court orders, pleadings, motions and memoranda as well as other legal documents. Furthermore, the cases and some of the other documents will also include Headnote texts and Key Numbers™. “ Examiner’s note, clustering a similarity cases into the clustered cases based on the headnote grouping, the cluster module identify a plurality features (Key Number similarity feature, a Headnote text similarity feature, a Key Cite ® similarity feature, and a Common Noun Phrase frequency feature) from the headnote and the content of the case in order to identify a similarity between cases. Therefore, these features and contents (such as the legal topic) are considered as characteristic properties.),
analyze the set of characteristic properties for each of the one or more remaining  clustered cases from the legal data store and determine a relationship between the set of characteristic properties (Lu [Pa. 0041, lines 1-10], “FIGS. 4A through 41 disclose various algorithms, features and applications for generating and using clusters of legal documents. As discussed in detail below, in one embodi-ment, the cluster module 128 of FIG. 1 defines and generates a cluster by identifying one or more legal issues among case law documents, populates the cluster with a rich spectrum of legal documents based upon the cluster's legal issue, summa-rizes the content represented by the generated cluster, and provides various associations between generated clusters and documents, queries, and folders.” And  [Par.0061], “Once the list of clusters is selected to be merged, the cluster module 128 generates labels. A label displays the "aboutness" of a cluster and reflects a summary of the content inside the cluster. The content of a populated cluster can include cases, statutes, regulations, administrative decisions, analytic materials, briefs, expert witness testimony, jury verdict reports, state trial court orders, pleadings, motions and memoranda as well as other legal documents. Furthermore, the cases and some of the other documents will also include Headnote texts and Key Numbers™. The catchline of a Key Number™ is a short description of a defined legal topic, and it is hierarchically structured such that the first portion is often referred to as the Key Number™ topic, such as "Negligence" in FIG. 4C, and subsequent portions are often referred to as Key Number™ sub-topics, while the last portion is often referred to as the leaf level.   ” Examiner’s note, Therefore, the cluster module clusters case from case law document, wherein the case law document data should be stored in a storage. The set of features and contents (legal topic) are being identified in the selected clusters in order to merge a list of clusters case, therefore, the relationship of these features and legal topic need to be identified in order to determine which group of legal cases will be clustered. ;),
Theo and Lu are analogous in arts because they have the same field of endeavor of researching and mapping the legal documents to the cases in the case data.
Accordingly, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating and clustering the legal data  in the legal data store based on the user input from plurality of connected devices  taught by Theo as set forth above , to include clustering the plurality of cases from the legal data store to form a plurality of sets of clustered cases , extract a set of characteristic properties for each of the cases in the plurality of sets of clustered cases, analyze the set of characteristic properties for each of the one or more remaining  clustered cases from the legal data store and determine a relationship between the set of characteristic properties as taught by Lu. The modification would have been obvious because one of the ordinary skills in art would be motivated to efficiently selecting a cluster by analyzing a user’s behavior for legal research (Lu, [Abstract section,], “The present invention makes legal research more efficient by selecting clusters in response to the behavior of a user ( e.g., a legal professional such as a paralegal, lawyer, or judge). ). The clusters, which are formed prior to the user accessing a legal document ( and thus, providing user behavior to a system), are identified to the based upon a set of metadata associated with the legal document. At least two clusters are identified and a signal associated therewith is transmitted to the user. Each cluster is associated with a unique legal topic.”).
However, Theo and Lu do not teach wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; compute a case award value metric for each of the plurality of sets of clustered cases and filtering out therefrom at least one cluster with a plaintiff claim having a  computed case award value metric that does not exceed a case award value metric threshold therewith resulting in one or more remaining clustered cases; including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on plaintiff claims associated with the one or more remaining clustered cases ; and communicate the list of the one or more legal strategies responsive to the received input, therewith causing a second graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies.
On the other hand, Heckman teaches wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value ((Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”),); 
including the length of time for each case to complete and the case award value ((Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”));
generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on plaintiff claims associated with the one or more remaining clustered cases (Heckman, [Column 10, lines 56-65 and column 11], “The case development process of the invention can be conceptualized as an epi-circle on a circle. The epi-circle, labeled Strategic Planning Process, contains Several elements, or Steps. The first, Structured Analysis, consists of comprehending written and oral information in terms of identifying legal and factual issues. To a lawyer, the term "issue' is a Statement that implies a need for conformational Support for the Statement's evidentiary or legal basis, or refutation of validity of the statement. As a threshold to determining the legal and factual issues, the legal team must determine the case category, case type and Scope of legal protection demanded. AS explained Supra the case category is the general area of law involved in the case; case type refers to the type of legal action Sought; and legal notification quantizes the Scope of legal protection demanded by categorizing the notification into one of three types:
(1) Internal notification whereby an injury or harm is reported within the organization, no outside agency or claim has been Submitted, and the injury or harm is Such that it might lead to a possible lawsuit; (2) External Notification whereby the client is informed by an external agency of a reported injury or harm, and the injury or harm is Such that it might lead to a lawsuit; and (3) Legal notice whereby the client is informed that he has been joined in a lawsuit. Based on this analysis, a desired outcome, or long term goal, and legal theories consonant with the facts of the case are set forth.
The Second element of the Strategic planning process uses the desired case category, case type and legal notification type as input variables to identify the appropriate baseline template on which to model a Strategic legal process. The template is a predefined Set of process Steps for a given case category and case category type, and is based on the processes used in paradigm case of Similar case category and type that have successfully attained their long term goals. The baseline template includes Specific objectives and milestones, their respective timing, the deliverables resulting from their completion, and cost targets associated with their execution that are consistent with the input variables: legal category, type, and notification. The baseline template is merged with data that is specific to the present case and with data for the law firm selected to handle the case to provide a preliminary, case specific strategic “forecast.”…” Examiner’s note, the strategic planning process uses plurality of elements (case category, case type, legal notification, legal, legal factual issue, baseline template ( milestones, respective timing, completion time) to generate the strategic planning based case categories, case types, legal notification baseline template in order to determine the likelihood of the legal cases have a similar desired outcomes, therefore, these elements are relative to each other in order to identify which case category or case type are similar. These elements are considered as set of characteristic properties. the cases have a similar desired legal outcome are considered as the cluster cases.  For further clarify the legal strategies planning process, see [Column 22, lines 30-46], “The legal issues and factual issues 34 are clarified, a case category and case type are identified, and the rough estimate of liability or damages is redefined into a statement of the desired outcome or long term goal. Based on the case category and the case-type, a “best practices' template 35 comprising objectives, tasks and milestones to be completed during the course of the legal action, a timetable for each objective, task or milestone, their deliverables, and a cost target for completing each objective, task or milestone is provided. The template is originally derived from and is continually updated from an evaluation of well-managed cases whose histories have been recorded by the service provider. This constant updating of the baseline templates by analysis of contemporary cases makes the Strategic planning System and process of this invention dynamically adaptive to changes in the legal climate.” Examiner’s note, Therefore, the legal strategic planning system desires an outcome of cases based on the case category and case type. Wherein, the case category was identified based on the similar issue. Case category is considered as a case cluster including the legal issue. )
and communicate the list of the one or more legal strategies responsive to the received input (Heckman, [Col.11, lines 17-20], “The Second element of the Strategic planning process uses the desired case category, case type and legal notification type as input variables to identify the appropriate baseline template on which to model a Strategic legal process.”), 
therewith causing a second graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies (Heckman, [Col.3, lines 1-10], “Some insurers and clients have issued litigation protocols, guidelines or directives. While helpful, these step-by-step directions have limits. They require the same tasks whether or not these tasks may be appropriate in context of a specific case. Lawyers view these guidelines as telling them how to practice law, or as they call it, “micro-management, rather than the communication device they are intended to be. Lawyers feel that they have no input or control. See Arthur Anderson/Corporate Legal Time Survey, Jul. 1994, pg. 1”, Examiner’s note the guidance or legal strategies are view by lawyer, therefore, the legal strategy or guidance have to present by graphic user interface for a lawyer to view it  ).
Lu, Theo, and Heckman are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to modified the combined teaching of Theo and Lu of extracting and analyzing a set of characteristic properties for each case, to include  having the set of characteristic properties comprises at least one of length of time for each case to complete and case award value;  including the length of time for each case to complete and the case award value; generate a list of one or more legal strategies using the relationship between the set of characteristic properties of each of the one or more sets of clustered cases, and based on the input and at least in part on plaintiff claims associated with the one or more remaining clustered cases ; and communicate the list of the one or more legal strategies responsive to the received input, therewith causing a second graphic user interface screen to be displayed at the at least one of the plurality of access devices that displays the list of the one or more legal strategies as taught by Heckman. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
However, Theo, Lu and Heckman does not teach compute a case award value metric for each of the plurality of sets of clustered cases and filtering out therefrom at least one cluster with a plaintiff claim having a  computed case award value metric that does not exceed a case award value metric threshold therewith resulting in one or more remaining clustered cases;
On the other hand, Schoronrock teaches (Schoronrock, [Par.0028], “In other embodiments, a notification module 140/is operatively connected to the delivery module 140e. The notification module 140/ is configured to notify a professional when a set of criteria is satisfied. The set of criteria is associated with meeting or exceeding a threshold for at least one of the set of lead information, the case evaluation and the set of additional information. The notification may be initiated by a service and/or automatically. For example, an attorney informs a service that he only wants to be notified when a lead has a personal injury case type, a legal case value above $30,000 and addresses only within the state of California. This information is a set of criteria the attorney wants to be satisfied before he gets notified. If the incoming information meets or exceeds his pre-determined threshold, then he is notified by his choice of communication (e .g., email, phone, SMS messaging). Continuing from the current example, the legal case type and address may be considered lead information while the legal case value may be considered a case evaluation. In another example, if a service determines the set of criteria is satisfied, the service may notify the attorney via email and/or phone.”, Examiner’s note, the lead information is selected based on a threshold value, for Ex: a legal case with case value exceed a threshold is selected and notified to attorney, therefore, the case with case value is not exceed a threshold will not be selected or filtering out. The case is select from the attorney is considered as remaining cluster case).
 Theo, Lu, Heckman, and Schoronrock are analogous in arts because they have the same field of endeavor of generating a legal document by using a computer system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating and clustering the legal data  in the legal data store based on the user input from plurality of connected devices  taught by Theo as set forth above, to include the compute a case award value metric for each of the plurality of sets of clustered cases and filtering out therefrom at least one cluster with a plaintiff claim having a  computed case award value metric that does not exceed a case award value metric threshold therewith resulting in one or more remaining clustered cases taught by Schoronrock. The modification would have been obvious because one of the ordinary skills in art would be motivated to notify a professional which case is best potential for them to select based on their requirement. (Schoronrock [Par.0007], “Advantageously, the present invention permits notifying a professional when a set of criteria is satisfied. Continuing from the previous example, the lawyer may provide a set of criteria regarding when to be notified of a lead. This set of criteria may be based on case type, average case award, percentage of plaintiff wins, etc. Once this set of criteria is satisfied, the professional may then be notified, for example, by email. In addition to the advantages explained earlier, the notification process allows the lawyer to further filter and determine which cases have the best potential considering the lawyer's customized criteria.”).
Regarding to claim 15, the method claim is being rejected for the same reason as claim 1.
Regarding to claim 2, Theo teaches the system of claim 1, wherein the input further comprises at least one of plaintiff claims or defendant claims (Theo, [Par. 0021, lines 3-12], “The server 100 presents a web page that has a form for completion by the plaintiff 120. The form includes at least the following elements: name of the plaintiff 120, mailing address of the plaintiff 120, email address of the plaintiff 120, name of the defendant 130, mailing address of the defendant 130, email address of the defendant 130, a description of the issue (e.g., a reason for the claim) and the damages sought ( e.g., dollar amount) by the plaintiff 120, and any documents upon which the plaintiff 120 relies upon for proving the claim.”),
and wherein the plurality of cases are selected from the legal data store further based on the input at least one of plaintiff claims or defendant claims (Theo, Par.0037-0038], “The server 100 can use an internal web spider to extrapolate the most relevant information from each claim. The relevant information can be provided to the voters 140 to assist in making a decision. The server 100 can present this information on a separate page ( e.g., a summary web page) or along with the claim…The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of  the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim”, Examiner’s note, the voter select/vote for dependent or plaintiff based on the claim information that was submitted by plaintiff.).
Regarding to claim 17, the method claim is being rejected for the same reason as claim 2. 
Regarding claim 8, Theo as modified in view of Heckman teaches the system of claim 1, wherein the legal data store comprises a jury verdict and settlements data store (Heckman, Col 17], “Finally, upon termination of the legal action, the final outcome is recorded by the DefenseNet System So that the outcome data may be reviewed to determine if the particular case may be established as a paradigm from which a new or modified baseline template might be created. thus maintaining the “best practices' baseline template database current and reflective of the currently prevailing legal climate. In addition to general Strategies, near term objectives (milestones of progress) are presented as Suggested “things to-do' lists with time lines, target costs, expected deliverables, and report Summary capabilities. The original data on which this is based can come from purchased data, cross-licensed data, many years of information from consenting clients or organizations, information from cooperating law firms and insurance carriers, and eventually, from all the growing data generated from System “online' users. Examples of information available in the Strategies portion of the System programs are: Basic Exposure Analysis: Case valuation procedure based on injury Jury Verdict research that applies to the Specific claim; Settlement valuation procedures, and Expert witness locators. Causation Analysis: Technical literature research guidelines on current positions in failure analysis, or medical probabilities VS. Possibilities.” Examiner’s note, the information such as jury verdict, settlement of the case is presented to the user, wherein, jury verdict, settlement information are stored in baseline template database.)
which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary (Heckman, [Columns 24-25, lines 63-15], “This information includes the practice areas of expertise, whether the firm is plaintiff or defendant oriented, the various levels of attorneys and Staff, their billing rates, a list of approved billers, and a list of task and activities that may be undertaken by the firm (preferably based on the ABA Model Litigation Code Set) At this time, the client also enters 58 data specific to the present case 33 into the CostCore program. This data includes the name and/or matter number of the case, the case category and type, the relevant legal theories upon which a legal cause of action might be brought or upon which a counterclaim or defense filed or asserted, the description of the claim, the relevant jurisdiction, the courts in the jurisdiction, names of opposing counsel, estimates as to the Starting and ending dates for the case, and routing information as to who will receive communications regarding the case. The client selects a baseline template 59 based on their case category and the case type. The case Specific data and law firm Specific data are merged 60 into the template to provide an initial forecast, or preliminary Strategic plan, of the objectives and tasks to be completed, the timing for their completion, target costs, and expected deliverables.”),
and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information (Heckman, [Col 17], “In addition to general Strategies, near term objectives (milestones of progress) are presented as Suggested “things to-do' lists with time lines, target costs, expected deliverables, and report Summary capabilities. The original data on which this is based can come from purchased data, cross-licensed data, many years of information from consenting clients or organizations, information from cooperating law firms and insurance carriers, and eventually, from all the growing data generated from System “online' users. Examples of information available in the Strategies portion of the System programs are: Basic Exposure Analysis: Case valuation procedure based on injury Jury Verdict research that applies to the Specific claim; Settlement valuation procedures, and Expert witness locators. Causation Analysis: Technical literature research guidelines on current positions in failure analysis, or medical probabilities VS.possibilities.”).
Theo, Lu and Heckman are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
 	Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the clustering the legal data  in the legal data store based on the user input from plurality of connected devices of Theo as set forth above,  to include the legal data store comprises a jury verdict and settlements data store, which includes unstructured textual description of at least one of plaintiff claims and defendant claims, and information fields for each of a plurality of information types selected from the group consisting of. a date of an activity associated with the case, jurisdiction, an injury type, an award, and a damage summary, and wherein the scenario analytics server further clusters cases based on the jury verdict and settlements data store information taught by Heckman. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 20, the method claim is being rejected for the same reason as the claim 8.
Regarding to claim 9, Theo teaches the system of claim 1, wherein the set of cases of the legal data store are segmented by at least one of background facts (Theo, [Par.0038-0040], “The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim…Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percent ages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the case type is considered as background facts).
and wherein the scenario analytics server clusters cases based on the at least one of the background facts, plaintiff claims or defendant claims (Theo, [Par.0040], “Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiffs argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percentages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the server present claim for voter to vote either for plaintiff or defendant, therefore, the plaintiff claim must be a group different from a defendant claim for the voter to vote.).
Regarding to claim 24, the method claim is being rejected for the same reason as claim 9.
Regarding to claim 14, Theo as modified in view of Heckman teaches the system of claim 1, wherein the list of one or more legal strategies comprised a plurality of legal strategies (Heckman, [Col 23-24, lines 60-13], “high level System diagram providing an overview of the of the Legal Strategic Analysis and Planning Control Process of this invention is shown in FIG. 4. Once notification 12 is given, and it has been determined that a lawsuit is likely or has Started, and a decision 31 has been made to proceed with legal action, the first Step, initialize variables 45, involves making specific the details of the case, Selecting the law firm to represent the client, and defining the long step, the Strategic Planning Process 29, has been described in detail Supra and includes Selecting the appropriate base line template based on the previously defined case category and case type. A computer 25 and baseline template database 17 determines and provides the appropriate templates. See FIG. 2. The initialized data defined in the first step is merged with the template to provide the Strategic Plan. Evidentiary resources 48 are consulted via computer and a transmission means 19, or alternately frequently-used information may be downloaded onto the client's own data Storage System, to provide or Suggest Sources of evidence that may prove useful in moving the case towards the long-term goal.”)
 wherein the scenario analytics server is configured to present the one or more legal strategies on the second graphical user interface including a section for each of the plurality of legal strategies comprising a listing of cases associated with a given legal strategy for each of the one or more legal strategies  (Heckman, [Col.3, lines 1-10], “Some insurers and clients have issued litigation protocols, guidelines or directives. While helpful, these step-by-step directions have limits. They require the same tasks whether or not these tasks may be appropriate in context of a specific case. Lawyers view these guidelines as telling them how to practice law, or as they call it, “micro-management, rather than the communication device they are intended to be. Lawyers feel that they have no input or control. See Arthur Anderson/Corporate Legal Time Survey, Jul. 1994, pg. 1”, Examiner’s note the guidance or legal strategies are view by lawyer, therefore, the legal strategy or guidance have to present by graphic user interface for a lawyer to view it  ). And [Col.17, lines 23-33], “The DefenseNet program provides Structured approaches and approach alternatives derived from recognized legal management experts in the form of general case plan and plan alternative templates. The DefenseNet program presents Strategies directly relevant to the type of claim or claim conditions currently under consideration by the user. The DefenseNet computer program presents these Strategies as baseline templates. These Strategies are comprised of predetermined objectives and tasks to be executed in a predetermined order and pursuant to a predetermined Schedule; essentially defining a process-a strategic planning process” ),
an award distribution graph for the case associated with the given legal  strategy, and a range of the time for cases to complete for the given legal strategy (Heckman, [Col. 22, lines 12-28], “ The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case… The legal issues and factual issues 34 are clarified, a case category and case type are identified, and the rough estimate of liability or damages is redefined into a statement of the desired outcome or long term goal. Based on the case category and the case-type, a “best practices' template 35 comprising objectives, tasks and milestones to be completed during the course of the legal action, a timetable for each objective, task or milestone, their deliverables, and a cost target for completing each objective, task or milestone is provided. The template is originally derived from and is continually updated from an evaluation of well-managed cases whose histories have been recorded by the service provider. This constant updating of the baseline templates by analysis of contemporary cases makes the Strategic planning System and process of this invention dynamically adaptive to changes in the legal climate.”).
Theo, Lu and Heckman are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the  legal data store to receive a user input from plurality connected devices connected devices of Theo as set forth above,  to include the list of one or more legal strategies comprised a plurality of legal strategies, wherein the scenario analytics server is configured to present the one or more legal strategies on the second graphical user interface including a section for each of the plurality of legal strategies comprising a listing of cases associated with a given legal strategy for each of the one or more legal strategies  an award distribution graph for the case associated with the given legal  strategy, and a range of the time for cases to complete for the given legal strategy taught by Heckman. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 30, the method claim is being rejected for the same reason as claim 14.
Regarding to claim 16 Theo teaches the method of claim 15, wherein the legal data store comprises a set of cases and corresponding case summaries (Theo [Par.0038-0040], “The server 100 can present a web page to the voters 140 with a graphical user interface that presents a listing of the claims that are available for voting. The claims can be listed in chronological order or may be categorized, e.g., alimony or marriage disputes, debt collection, personal injury. Each voter 140 can choose the category that appears most interesting. The claims can be assigned to categories based upon keywords that appear in the claim, or the plaintiff 120 can choose a category when submitting the claim…Referring to FIG. 3, a graphical user interface 300 is shown according to an exemplary embodiment. This graphical user interface 300 can be generated by the server and presented on a browser of a computing device of a voter attempting to vote on a claim. The graphical user interface 300 can present a case number 310 or other identifier of the claim, a description of the claim 320, a description of the defense 330, a video or other multimedia of the plaintiff’s argument or evidence 340, a video or other multimedia of the defendant's argument or evidence 350, and up-to-date voting results 360 shown in this exemplary embodiment as percentages. The voter can select a "Vote for Plaintiff' button 370 or a "Vote for Defendant" button 380. The voter can also choose to a link to "View Comments" 390 before or after voting to see how other voters commented or discussed this particular issue. Upon selection of this link, a new window may be presented with those comments.” Examiner’s note, the server presents a list of received claims (cases) are ordered by case category and case descriptions for voter to vote, therefore, the claim descriptions (case summaries) must be store somewhere in the memory to present to voter. Wherein, the received claims are summited by plaintiff and stored by server in the database, as [Par.0025], “Upon submission of these elements by the plaintiff 120, the server will store the responses in the server 100 or an associated database”) ;
Claims 3,4 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock) and further in view of Wiltshire et al. (Patent Number: 6502081- hereinafter, Wiltshire) 
Regarding claim 3, Theo as modified in view of Wiltshire teaches the system of claim 1, wherein one of the set of process modules parses the input (Wiltshire, [Column 7, lines 39-42], “First, a plurality of previously classified training documents are input, as shown at block 300. Then, that plurality 40 of case law documents is parsed to extract the legal concepts, as shown at block 301.”).
Theo, Lu, Heckman, Schoronrock and Wiltshire are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data store to receive a user input from plurality connected devices of Theo as set forth above, to include the wherein one of the set of process modules parses the input taught by Wiltshire. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve accuracy of legal document classification (Wiltshire, [Col.3, lines 5-11] “The inventive system and method provide an economic, scalable machine learning process that performs document classification with high accuracy using large topic schemes, including large hierarchical topic schemes. More specifically, the inventive system and method suggest one or more highly relevant classification topics for a given document to be classified.”).
Regarding to claim 18, the method claim is being rejected for the same reason as the claim 3.
Regarding to claim 4, Theo as modified in view Wiltshire teaches the system of claim 1, wherein one of the set of process modules classifies the input into a predefined taxonomy (Wiltshire, [Column 7, lines 9-15], “A knowledge base 201 is utilized to store training results during the training process. The training results stored in the knowledge base during the training process are used in the subsequent classification process. Both the training process and the classification process make use of a predetermined topic scheme 202 (see example of a legal topic scheme in Appendix B)” As example in Appendix B, all the topic schemes are predefined.).
and wherein the plurality of cases are selected further based on input classification (Wiltshire, [Col 4, lines 51-64], “A preferred embodiment of the present invention provides a legal concept classification system and method that analyze text of a concept from a legal document and provide relevant topics for the legal concept from a given legal topic scheme. The invention uses a database of legal concepts previously classified according to the legal topic scheme, a list of legal phrases, and a list of stopwords. The preferred embodiment involves two major processes to provide topics for legal concepts: training, and classifying. The system is first trained to distinguish topic trends in legal concepts according to the given topic scheme. Once trained, the system then classifies other legal concepts according to this same topic scheme.”).
Theo, Lu, Heckman, Schoronrock and Wiltshire are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data store to receive a user input from plurality connected devices of Theo as set forth above, to include the one of the set of process modules classifies the input into a predefined taxonomy and wherein the plurality of cases are selected further based on input classification taught by Wiltshire. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve accuracy of legal document classification (Wiltshire, [Col.3, lines 5-11] “The inventive system and method provide an economic, scalable machine learning process that performs document classification with high accuracy using large topic schemes, including large hierarchical topic schemes. More specifically, the inventive system and method suggest one or more highly relevant classification topics for a given document to be classified.”).
Regarding to claim 19, the method claim is being rejected for the same reason as the claim 4.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock) and further in view of Pendyala et al. (Pub. No. US20160140210– hereinafter, Pendyala).
Regarding to claim 7, Theo as modified in view of  Pendyala teach the system of claim 6, wherein the set of characteristic properties further comprises noun phrases (Pendyala, [Par. 0067, Fig. 9, lines  14-18], “Illustrative attributes may include, but are not limited to, noun phrases, verb phrases, dates and/or timestamps, monetary values, lower court actions, present court actions, plaintiff actions, defendant actions, and legal phrases and/or legal concepts” Wherein the attributes are referred as characteristic properties),

Theo, Lu, Heckman, Schoronrock and Pendyala are analogous in arts because they have the same field of endeavor of researching and mapping the current legal cases to the reference cases.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the combined Theo and Lu teaches extracting and analyzing a set of characteristic properties as set forth above, to include  wherein the set of characteristic properties further comprises noun phrases taught by Pendyala. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform a processing of large amount of the legal cases (Pendyala, [Par. 0023, lines 1-5], “The advent of computers and network-connected devices has been particularly suited to combat this issue because computers are capable of processing large amounts of data to accurately provide any and all information to a researcher.”). 
Regarding to claim 23, the method claim is being rejected for the same reason as claim 7.
Claims 10-13, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock) and further in view of 
and further in view of Danico et al. (Pub. No. US20040030587– hereinafter, Danico).
Regarding to claim 10, Theo , as modified in view of Danico teaches the system of claim 1 further comprising a negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “The inventive system 100 is able to analyze these facts to determine the accident type … and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).).
Theo, Lu, Heckman, and Schoronrock and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data store to receive a user input from plurality connected devices of Theo as set forth above, to include the negligence module to determine the degree of negligence taught by Danico. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 25, the method claim is being rejected for the same reason as claim 10.
Regarding to claim 11, Theo, as modified in view of Danico teaches the system of claim 10, wherein negligence analysis weights a verdict against a plaintiff or a defendant and determines negligence based on negligence by the plaintiff or the defendant (Danico, [Par. 002], lines 1-8], “Comparative negligence describes the concept that a claimant's negligence, which along with an insured's negligence causes the claimant's injury, diminishes the damages that the claimant is entitled to recover. Comparative negligence includes any rule under which the relative degree of negligence of the parties is considered in determining whether, and to what degree, either should be held responsible for a loss.”). 
Theo, Lu, Heckman, and Schoronrock and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data store to receive a user input from plurality connected devices of Theo as set forth above, to include the negligence module to determine the degree of negligence between the plaintiff and defendant taught by Danico. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 12 Theo, as modified in view of Danico teaches the system of claim 1 further comprising a time factorization module that performs temporal analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “.The inventive system 100 is able to analyze these facts to determine the accident type in steps 340, 350, 360, 370, 380, and 390 and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).”).
Theo, Lu, Heckman, and Schoronrock and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data storing system of Theo as set forth above , to include the negligence module to determine the degree of negligence between the plaintiff and defendant taught by Danico. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 27, the method claim is being rejected for the same reason as claim 12.
Regarding to claim 13, Theo, as modified in view of Heckman teaches the system of claim 12, wherein temporal analysis identifies the jurisdiction of a case or mean duration of a case (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”),
Theo, Lu and Heckman are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data storing system taught by Theo as set forth above, to include a system can display the selection of the awards and the amount of time remaining of the cases taught by Heckman. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and fairly (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”). 
Regarding to claim 28, the method claim is being rejected for the same reason as claim 13.
Claim 26 are /is rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock) and further in view of Danico et al. (Pub. No. US20040030587– hereinafter, Danico).and further in view of Canovi et al. (Pub. No. US20140156315– hereinafter, Canovi).
Regarding to claim 26, Theo as modified in view of Danico teaches the method of claim 25, wherein the negligence analysis comprises determining negligence by the plaintiff or defendant […] (Danico, [Par. 002], lines 1-8], “Comparative negligence describes the concept that a claimant's negligence, which along with an insured's negligence causes the claimant's injury, diminishes the damages that the claimant is entitled to recover. Comparative negligence includes any rule under which the relative degree of negligence of the parties is considered in determining whether, and to what degree, either should be held responsible for a loss.”)
However, Theo, Lu, Heckman, Schoronrock, Danico do not teach determining negligence by the plaintiff or defendant based on jurisdiction.
In other hand, Canovi teaches determining negligence by the plaintiff or defendant based on jurisdiction (Canovi, Par.0043, lines 12-16], “In addition, the historical information may include information about the laws of different jurisdictions in which loss events may occur. For example, different jurisdictions may have different laws pertaining to negligence and recovery for damages.”).
Theo, Lu, Heckman, Schoronrock, Danico and Canovi are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claims between the two parties. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the legal data storing system taught by Theo as set forth above, to include the negligence analysis comprises determining negligence by the plaintiff or defendant based on a jurisdiction taught by Canovi. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims with high effective outcomes (Canovi, Par. 0004, lines 6-16], “In particular, the settlement evaluation techniques and tools described herein provide an adjustor (from a Demanding Carrier or a Responding Carrier) with real-time decision support that enables the adjustor to improve the outcome for each insurance claim handled... The process also may entail applying one or more of a second set of statistical models to determine an accuracy of the predictive output.”)
Claim 31 are /is rejected under 35 U.S.C. 103 as being unpatentable over Theo et al. (Pub. No. US20140164074– hereinafter, Theo) and in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and Heckman et al. (Patent Number: 5875431– hereinafter, Heckman) and further in view of Schronrock et al. (Pub. No.: US 2013/0262178, hereinafter, Schronrock) nd further in view of Richard et al. (Pub. No. 20150371348, hereinafter, Richard)
Regarding claim 31, Theo as modified in view of Richard teaches the system of claim 1, wherein the case award value metric comprises a ratio of a given cluster's non-zero award cases to zero award cases (Richard, Claim 3, “The method of claim 1, wherein calculating the at least one relative value comprises calculating at least one of the following: a projection versus actual outcome differential, the projection versus actual outcome ratio, the projection versus actual cost differential, the projection versus actual cost ratio, a change in an evaluation score, a time length of a case, an itemized cost for the case, a total cost for the case, a quality score, a GLI score, a ratio of total wins versus losses, a differential of total wins versus losses, a ratio of wins versus losses on appeal,” Examiner’s note, the ratio of total wins versus losses is considered as the ratio of cluster's non-zero award cases to zero award cases. The total wins are considered as the cluster’s non zero award cases, for further clarification see [Par.0049], “Over time, as the selected law firms and lawyers submit data on an ongoing basis, the submitted data may be stored, tracked and analyzed by the platform. Using the data, the platform may determine various performance measures or metrics, which may include, but be not limited to: projection vs. actual outcomes; projection vs. actual costs; consistent evaluation opinions; length of discovery; settlement within goals; length of case; other case costs ( e.g., court reporter); expert costs; discovery costs; attorney costs; appeals; appeal attorney costs; success on appeal; quality of defendant; qual-ity of defense counsel; quality of plaintiff; quality of plain-tiffs counsel; jurisdiction/venue; total cost; indemnity out-come; motion outcomes; complexity of the issue; severity; file cycle time; win/loss ratio and "wildcards."”).
Theo, Lu, Heckman, Schoronrock and Richard are analogous in arts because they have the same field of endeavor of generating a legal data issue.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the combined teaching of Theo and Schoronrock of case award value metric, to include case award value metric comprises a ratio of a given cluster's non-zero award cases to zero award cases taught by Richard. The modification would have been obvious because one of the ordinary skills in art would be motivated to determine the performance metric of legal case (Richard, [Par.0049], “Over time, as the selected law firms and lawyers submit data on an ongoing basis, the submitted data may be stored, tracked and analyzed by the platform. Using the data, the platform may determine various performance measures or metrics, which may include, but be not limited to: projection vs. actual outcomes; projection vs. actual costs; consistent evaluation opinions; length of discovery; settlement within goals; length of case; other case costs ( e.g., court reporter); expert costs; discovery costs; attorney costs; appeals; appeal attorney costs; success on appeal; quality of defendant; qual-ity of defense counsel; quality of plaintiff; quality of plain-tiffs counsel; jurisdiction/venue; total cost; indemnity out-come; motion outcomes; complexity of the issue; severity; file cycle time; win/loss ratio and "wildcards.").”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Salas et al. (Pub. No. US20170076001-hereinafter, Salas) teaches system to improve a docket search and analytics engine for determining the outcome of a case for a entity or party
Chan et al. (Paten No. US10133791-hereinafter, Chan) teaches the system to identify plurality legal document associated with plurality of legal cases. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128     
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128